Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/7/2021 has been entered.

The restriction requirement as set forth in the Office action mailed on 9/16/2010, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to claims 11-12, 14-15, 17-18 and 29-38. Claims 11-12, 14-15, 17-18 and 29-38 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
Applicant is reminded of the duty to disclose information from foreign counterpart and related domestic filings which may be material to patentability under 37 CFR 1.56, 1.97 and 1.98. In addition, all individuals covered by 37 CFR 1.56 have a duty to disclose all material information they are aware of Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 24 have been amended as follows:
1. A method for manufacturing a shaped body comprising lignin, comprising the following steps:
a)    providing cellulose and/or a cellulose derivative,
b)    providing lignin and/or a lignin derivative,
c)    dissolution of said cellulose and/or a cellulose derivative, and lignin and/or a lignin derivative, followed by subsequent mixing thus providing a dope,
d)    performing a shaping of the dope to a precursor material,
e)    performing a coagulation of said precursor material in a bath containing a coagulation liquid, wherein the coagulation liquid comprises one or more salts, wherein said one or more salts have cations selected from the 1st, 2nd, or 3rd main groups of the periodic table and
f)    drying of said precursor material, thus providing a shaped body comprising lignin.

24. A    method    for    manufacturing    a    shaped    body
comprising lignin according to claim [[4]] 1 wherein the concentration of said cations is in the range of from 0.05 mmol/l to 1 mmol/l.



Claims 10, 13, 16, 19 and 27-28 have been canceled.

Allowable Subject Matter
Claims 1-3, 5-8, 11-12, 14-15, 17-18, 21-26 and 29-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for manufacturing a shaped body comprising lignin as claimed, as discussed in the response filed 1/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LARRY W THROWER/Primary Examiner, Art Unit 1742